Citation Nr: 1718914	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-22 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for liver cancer, to include as due to herbicide
exposure, based upon substitution of the Appellant.

2. Entitlement to service connection for stomach cancer, to include as due to
herbicide exposure, based upon substitution of the Appellant.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to February 1970.  He served in Vietnam from July 1969 to February 1970 and his awards and decorations included the National Defense Service Medal and the Vietnam Service Medal.  He died in July 2013.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Upon the Appellant's request, she was substituted for the Veteran as to those pending appeals at the time of the Veteran's death.  See 38 U.S.C.A. § 5121A.  

In May 2015, the Board remanded the case for additional development, which has been completed.  The matter has since been returned to the Board for appellate review.

Pursuant to 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2016), the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in May 2016.  The Appellant and her representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2016).  In February 2017, the Appellant indicated that she had no further argument or evidence to submit.  

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of stomach cancer.

2. The Veteran's liver cancer was not shown in service or within the post-service year, and has not been shown to be etiologically related to the Veteran's active service, to include his presumed in-service exposure to herbicides.


CONCLUSIONS OF LAW

1. The criteria for the establishment of entitlement to service connection for stomach cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria the establishment of entitlement to service connection for liver cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VA satisfied its duty to notify the Veteran.  The record reflects that prior to the initial adjudication of the claim in December 2012, the RO mailed the Veteran a VCAA letter fully addressing all notice elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 C.F.R. § 3.326(a) (2016).  In this case, the service treatment records have been of record since at least the December 2012 rating decision.  The RO also obtained VA outpatient treatment records.  In support of his claim, the Veteran has submitted private medical records as well as personal lay statements.  

VA provided VA examinations and opinions in July 2013 and June 2015 with respect to the issues on appeal.  Additionally, the Board requested and obtained an advisory medical opinion from VHA in May 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because, as shown below, the examinations and opinions were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and contentions that his in-service herbicide exposure is related to his liver and stomach cancers, and the examiner described the Veteran's liver and stomach cancers in sufficient detail to allow the Board to make a fully informed determination.  The examiners also provided the necessary opinions supported by rationale.  Id.; see Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

The Board finds that the Veteran was provided an opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board for addressing the merits of this appeal.

Law and Analysis
 
Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.303(a).  

Here, the Veteran is presumed to have been exposed to herbicide agents during service, given his service in the Republic of Vietnam.  Nevertheless, as liver and stomach cancer are not disabilities that VA recognizes as presumptive disabilities related to exposure to herbicide agents, service connection on a presumptive basis is not warranted.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309 (e). 

Notwithstanding the foregoing, service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, for the foregoing reasons, the Board concludes that service connection is not warranted for the Veteran's liver and stomach cancers.

The Veteran's service treatment records are silent for any in-service complaints, symptoms related to, treatment for, or diagnosis of a stomach and liver condition.    

A June 2002 liver biopsy revealed chronic hepatitis C with mild activity (Grade 1) and essentially no fibrosis (Stage 0).  See June 2002 VA Surgical Pathology Report.

A February 2008 liver biopsy revealed mildly active chronic hepatitis C (Grade 2) and patchy steatosis without evidence of cirrhosis.  See February 2008 VA Surgical Pathology Report.

An August 2012 CT scan showed extensive multifocal hepatocellular carcinoma and background cirrhosis and the Veteran was diagnosed with multifocal hepatocellular carcinoma.  See September 2012 SSA Disability Determination.

The Veteran's treating nurse practitioner submitted two letters in February and June 2013 stating that the Veteran had metastatic hepatocellular carcinoma.  She was not clear to what degree the hepatocellular carcinoma was derived from exposure to Agent Orange.  She opined that a "link" between hepatocellular carcinoma and Agent Orange was both "a possibility" and "likely" in the same way that diabetes mellitus, lung cancers, Hodgkin's lymphoma, and prostate cancers were "associated" with this exposure.  See February and June 2013 letters by A.D.

The Veteran was afforded a VA examination in mid-July 2013.  The examiner stated that the Veteran had a history of hepatitis C (diagnosed in 1992) and primary hepatocellular (liver) carcinoma (metastatic) which was diagnosed in October 2012. The examiner also noted that the Veteran had a past history of heavy alcohol use, and at the time of his diagnosis of liver cancer, was also found (on imaging) to have
cirrhosis.  In addition, the examiner stated that the Veteran's second liver biopsy in February 2008 showed evidence of "patchy steatosis."  The examiner pointed out that one of the most significant risk factors for the development of hepatocellular carcinoma was hepatitis C, with other known risk factors being alcohol use, cirrhosis. and steatosis.  He added that Agent Orange had not been formally associated with this type of cancer.  For these reasons, the examiner opined that it was less likely than not that the Veteran's hepatocellular carcinoma (liver cancer) was caused by Agent Orange exposure that occurred during his active military
service of 1968-1970.

On July 31, 2013, the Veteran died of hepatocellular carcinoma and its complications, with an onset of 18 months prior to death.  See Veteran's Certificate of Death.

Private physician, Dr. R. B., certified as a Senior Disability Analyst and Diplomat by the American Board of Disability Analysts, submitted a statement in June 2014 evaluating the cause of the Veteran's liver cancer.  He stated that it was well known that many months in Vietnam and exposure to a variety of toxins were the connection to Veteran's health and disease processes, often years after their exposure.  He added that the most common agent was Agent Orange also known as dioxin.  He cited a number of research studies that link GI cancers such as liver cancer to Agent Orange and dioxins exposure.  He stated that these studies confirm the high risk of exposure and GI cancer links to dioxins in farming professions, mill and chemical plant work.  In addition, he stated that there were many studies form other countries showing similar higher risks of most cancers in general as well as respiratory disease, which the Veteran's record also show he had.  In particular, he stated that the testimony of an oncologist in a similar case should set precedent in the Veteran's case.  Dr. R. B. concluded that science, reason, and case law were all in favor of helping the Veteran.  

A June 2015 VA examiner opined that the Veteran's liver cancer was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale for this opinion was that the review of literature did not include herbicide exposure as a risk factor for hepatocellular carcinoma.  Upon review of the Veteran's hematology/oncology VA medical record notes, the examiner found that a link was not made between the Veteran's hepatocellular carcinoma and herbicide exposure but that there was a frequent reference to the Veteran's untreated hepatitis C in his oncology history and assessment.  The examiner noted that the Veteran had a diagnosis of hepatocellular carcinoma and untreated hepatitis C since 1992, and grade 2 cirrhosis, where a review of the literature indicated that chronic hepatitis C virus (HCV) infection and cirrhosis were important risk factors for the development of hepatocellular carcinoma.  

From the research, one of the most commonly seen risk factors for hepatocellular carcinoma was HCV infection.  However, hepatocellular carcinoma could also occur in patients without known risk factors.  The examiner cited research that a strong association between chronic HCV infection and hepatocellular carcinoma had been observed, but the mechanisms involved in carcinogenesis remained unclear.  The study stated that hepatitis C accounted for at least one-third of the cases of hepatocellular carcinoma in the United States.  An important clinical observation from the study was that hepatocellular carcinoma in patients with HCV occurred almost exclusively in patients with advanced stages of hepatic fibrosis or cirrhosis.  Additionally, patients with chronic liver disease (chronic hepatitis or cirrhosis) of any cause had an increased risk of developing hepatocellular carcinoma.  On the other hand, many patients with hepatocellular carcinoma had previously undiagnosed cirrhosis.  Compensated cirrhotics were thought to have a 1 to 8 percent annual incidence of hepatocellular carcinoma (depending upon the etiology of the cirrhosis), and those with chronic hepatitis have an approximate annual risk of 1 percent.  The study stated that patients with chronic hepatitis or cirrhosis who had hepatitis C, had one of the highest risk of developing hepatocellular carcinoma.  The examiner concluded that the statements submitted by the Veteran's nurse practitioner in February and June 2013 and the June 2014 letter from Dr. R. B. did not take into account the Veteran's untreated hepatitis C infection and cirrhosis which, as presented above, were significant risk factors to the development of hepatocellular carcinoma.

The same June 2015 VA examiner opined that stomach cancer was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that review of the records did not show that the Veteran had a diagnosed stomach cancer.

In July 2015, a private Certified Clinical Research Associate cited literature purporting to show link between herbicide exposure, hepatocellular carcinoma and other liver diseases, including cirrhosis.  She opined that it was reasonable, plausible, and at least as likely as not that Agent Orange exposure was a strong contributor to the hepatocellular carcinoma and other liver diseases with which the Veteran was diagnosed, approximately 40 years following his military service in Vietnam.    

A January 2017 VHA advisory opinion concluded that the Veteran's hepatocellular carcinoma (liver cancer) was not related to his military service and herbicide exposure.  In support of this conclusion, the VA physician stated that the consensus opinion of the Institute of Medicine (IOM) was that liver cancer was not linked to herbicide exposure.  The VA physician determined that a consensus opinion by expert body of IOM scientists and researchers was more significant, relevant, and carried greater weight than individual opinions of physicians who did not have subject matter expertise.  Secondly, the VA physician found that the Veteran had a known very important risk factor for developing liver cancer which was hepatitis C. The VA physician stated that the risk of developing liver cancer in patients with hepatitis C was 15-20 fold.  She added that in the presence of hepatitis C, the argument that the Veteran developed liver cancer due to herbicide/Agent Orange exposure was very weak.  To quantify, she cited research finding that the risk of developing myeloma and prostate cancer in veterans exposed to Agent Orange was approximately two fold.  These two cancers were recognized by the IOM and VA to have a limited suggestive association with Agent Orange.  However, the risk of developing liver cancer with Agent Orange exposure was lower than two fold.  By comparison, the risk of developing liver cancer with hepatitis C exposure was 15-20 fold, as referenced above and in cited studies.  The VA physician stated that the argument that Agent Orange exposure led to liver cancer was weak in the presence of Hepatitis C exposure, which is the major risk factor for liver cancer in the U.S.

Finally, the January 2017 VHA advisory opinion concluded that the Veteran did not have stomach cancer.  The VA physician stated that there was no biopsy of the Veteran's stomach and CT scans did not show a stomach lesion.

As an initial matter, the Board finds that the evidence of record reflects that the Veteran did not have stomach cancer.  See Veteran's Certificate of Death; January 2017 VHA advisory opinion; June 2015 VA examination report.  The law limits entitlement to service connection for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321(2007).  Accordingly, where, as here, competent evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, without evidence of a current diagnosis of stomach cancer, the Board finds that there is no basis upon which to award service connection for stomach cancer.

With respect to the claim for entitlement to service connection for liver cancer, the evidence weighing against the Veteran's claim primarily consists of the July 2013 and June 2015 VA examiner's and January 2017 VHA medical expert opinions.  The VA examiners and medical expert reviewed the evidence of record, including the Veteran's lay statements, and relied on their own training, knowledge, and expertise as medical professionals in rendering their opinions.  Additionally, those examiner's provided sufficient supporting rational for their respective opinions.  Therefore, the Board finds these opinions to be highly probative. 

The evidence weighing in favor of the Veteran's claim primarily consists of the February 2013, June 2013, and June 2014 private medical opinions, and the July 2015 research-based opinion that the Veteran's hepatocellular carcinoma (liver cancer) was related to herbicide exposure.  Here, the July 2015 opinion was based only on a review of the medical literature and was not combined with an opinion of a medical professional and, therefore, is of limited probative value.  Additionally, the private medical opinions are unsupported by a complete review of the Veteran's medical history, including hepatitis C as a risk factor for liver cancer.  Hence, the Board finds the VA examiners and VHA medical expert opinions more probative for the reasons described above.  

The Board acknowledges the lay statements and assertions of record, including the sincere belief that the Veteran's hepatocellular carcinoma (liver cancer) was related to herbicide exposure.   However, given the complexity of the medical issue here, the Board finds, as a matter of fact, that these statements are not competent evidence of causation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has also considered the medical literature cited by the representative in this case.  See September 2014 Third Party Correspondence.  Medical articles or treatises can provide important support for a claim for benefits.  In the present case, however, the medical literature submitted is general in nature and does not address the specific facts of the Veteran's claim.  Hence, this evidence is of minimal probative value.  Moreover, the medical treatise evidence is outweighed by the VA examiners and VHA medical expert opinions, which are specific to the facts of this case.  

Finally, the Veteran's representative references a prior Board decision, which he contends describes a similar fact pattern to the present case.  See August 2015 Third Party Correspondence.  Although prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, the Board notes that prior Board decisions are not precedential or binding.  See 38 C.F.R. § 20.1303.  Therefore, the Board finds that the prior Board decision has no probative weight in the current appeal, as it was based on a different evidentiary record.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a)("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Accordingly, the Veteran's claims of entitlement to service connection for stomach cancer and liver cancer are denied.


ORDER

Service connection for stomach cancer, to include as due to herbicide exposure, is denied.

Service connection for liver cancer, to include as due to herbicide exposure, is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


